Name: Commission Regulation (EEC) No 1733/85 of 25 June 1985 introducing a countervailing charge on peaches, including nectarines, originating in Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 6. 85 Official Journal of the European Communities No L 166/17 COMMISSION REGULATION (EEC) No 1733/85 of 25 June 1985 introducing a countervailing charge on peaches, including nectarines, originating in Spain consideration must be recorded on the representative markets or, in certain circumstances, on other markets ; Whereas, for Spanish peaches, including nectarines, the entry price calculated in this way has remained at least 0,6 ECU below the reference price for two conse ­ cutive market days ; whereas a countervailing charge should therefore be introduced for these peaches, including nectarines ; Whereas, if the system is to operate normally, the entry price should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the coefficient provided for in Article 2b (2) of Regulation (EEC) No 974/71 (*), as last amended by Regulation (EEC) No 855/84 0,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in relation to the Community currencies referred to in the previous indent, and the aforesaid coeffi ­ cient, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ^), as last amended by Regulation (EEC) No 1 332/84 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Article 25 (1 ) of Regulation (EEC) No 1035/72 provides that, if the entry price of a product imported from a third country remains at least 0,6 ECU below the reference price for two consecutive market days, a countervailing charge must be intro ­ duced in respect of the exporting country concerned, save in exceptional circumstances ; whereas this charge is equal to the difference between the reference price and the arithmetic mean of the last two entry prices available for that exporting country ; Whereas Commission Regulation (EEC) No 787/85 of 27 March 1985 fixing for the 1985 marketing year the reference prices for peaches, including nectarines (3), fixed the reference price for products of class I for the period 21 to 30 June 1985 at 71,65 ECU per 100 kilo ­ grams net ; Whereas the entry price for a given exporting country is equal to the lowest representative prices recorded for at least 30 % of the quantities from the exporting country concerned which are marketed on all repre ­ sentative markets for which prices are available less the duties and the charges indicated in Article 24 (3) of Regulation (EEC) No 1035/72 ; whereas the meaning of representative price is defined in Article 24 (2) of Regulation (EEC) No 1035/72 ; Whereas, in accordance with Article 3 ( 1 ) of Regula ­ tion (EEC) No 21 18/74 (4), as last amended by Regula ­ tion (EEC) No 31 10/83 0, the prices to be taken into HAS ADOPTED THIS REGULATION : Article 1 A countervailing charge of 11,02 ECU per 100 kilo ­ grams net is applied to peaches, including nectarines (subheading 08.07 B of the Common Customs Tariff), originating in Spain . Article 2 This Regulation shall enter into force on 27 June 1985.(') OJ No L 118, 20 . 5. 1972, p. 1 . (2) OJ No L 130, 16 . 5. 1984, p. 1 . (3) OJ No L 88 , 28 . 3 . 1985, p. 32. (4) OJ No L 220, 10 . 8 . 1974, p. 20 . n OT No L 303. 5. 11 . 1983. o . 5. (6) JO No L 106, 12. 5 . 1971 , p. 1 . 0 JO No L 90, 1 . 4. 1984, p . 1 . No L 166/18 Official Journal of the European Communities 26. 6 . 85 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 June 1985. For the Commission Frans ANDRIESSEN Vice-President